Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered July 27, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the trial court did not improvidently exercise its discretion in denying his motion to set aside the verdict pursuant to CPL 330.30 and 330.40 without a hearing concerning certain comments the foreperson of the jury allegedly made to a court officer after the verdict was rendered. Since the defendant’s motion to set aside the verdict was "based on little more than speculation as to the possibility of prejudice” (Snediker v County of Orange, 58 NY2d 647, 649; People v Rhodes, 92 AD2d 744, 745), and the moving papers were supported solely by hearsay allegations (see, e.g., People v Bellamy, 158 AD2d 525, 526; People v Fusillo, 94 AD2d 802), the motion was properly denied.
The defendant’s other contentions are without merit. Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.